The appellant's statement of the case is adopted. "Appellants, defendants below, were sued by the plaintiff on November 9, 1911, on a promissory note for $1,700, as is shown by the petition. Defendants answered by general denial and special answer alleging an extension. On January 11, 1912, the case was heard before the court, who gave judgment for the plaintiff against defendants as prayed for."
Appellants present three assignments of error, all submitted together over one proposition. They attack the ruling of the court in permitting the introduction in evidence of certain letters written by appellee and his attorney because knowledge of such letters had not been traced to appellants. These assignments are overruled.
There is a motion in this case to affirm the judgment with 10 per cent. damages, because the appeal was for delay only. We believe the motion should be granted. There was no merit in the defense, and the assignments of error are trivial and without merit.
The judgment of the lower court is therefore affirmed, with 10 per cent. damages.
                          On Motion for Rehearing.
In our original opinion we failed to expressly pass on appellants' fourth and fifth, assignments of error. We now do so. They are overruled.
Appellants insist that the evidence in this case shows that the notes were not due when suit was brought, because an extension thereof had been agreed to between the parties. But the evidence does not even tend to support such a conclusion. Appellee's agent agreed to extend the note on condition that appellants would furnish satisfactory collateral security. Appellants agreed *Page 185 
to the condition, but never complied with it. During a period of several months said agent was busy trying to induce appellants to furnish such collateral, stating all the time that appellee would extend the note, if satisfactory security was given; but appellants failed to provide security acceptable to appellee's agent. Appellee's agent never agreed to extend the notes without such new security, and therefore the minds of the parties never met upon any agreement to extend.
If there was error in admitting in evidence the letters complained of by appellants, it was harmless error. There being no agreement to extend the time of payment of the notes, any discussion of the terms of a contemplated extension is immaterial. The trial court could not have reached a different conclusion in the case if the letters objected to had been excluded.
The motion for rehearing is overruled.